Citation Nr: 0417952	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  98-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome (CFS), including on the basis of an 
undiagnosed illness (UI) manifested by fatigue.

2.  Entitlement to service connection for CFS, including on 
the basis of an UI manifested by fatigue.

3.  Entitlement to service connection for tinea veriscolor 
due to an UI.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the United States Army Reserve from July 9, 1990 to July 13, 
1990.  Thereafter, she had active military service from 
November 1990 to May 1991; during that time frame, she served 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.
Any other service in the United States Army Reserve is not 
shown as other than inactive duty training (INACDUTRA).

This matter essentially arises from an August 1997 rating 
decision rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, that denied the 
benefits sought on appeal.  

In May 2002 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.  

During the appellate process, the veteran requested a video 
conference hearing before a Veterans Law Judge of the Board.  
Such a hearing was conducted before the undersigned on 
January 28, 2003; a transcript of that proceeding is of 
record.

In June 2003, the Board remanded this case to the RO to 
ensure that all notification and development action required 
by the VCAA was completed.  That action having been 
completed, the case is once more before the Board for 
appellate consideration.

A historical review of the record shows that the RO 
previously denied service connection for CFS including due to 
an UI in an unappealed December 1995 rating decision.  

In an August 1997 rating decision, the RO confirmed and 
continued the denial of service connection for CFS including 
due to an UI.  Also, the RO denied service connection for an 
adjustment disorder with depression (claimed as depression, 
insomnia and memory loss) to include as due to UI.  
Additionally, the RO denied service connection for tinea 
veriscolor due to an UI.

In a February 1998 statement, the veteran expressed 
disagreement with the denial of service connection for tinea 
veriscolor.  The record fails to show that the RO provided 
the veteran with a statement of the case on such issue.  

The Board notes that in Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans 
Claims (CAVC) held that in these circumstances where a notice 
of disagreement (NOD) is filed, but a statement of the case 
(SOC) has not been issued, the Board must remand the claim to 
the RO to direct that a SOC be issued.  Accordingly, the 
issue of service connection for tinea veriscolor, including 
as to an UI will be addressed in the Remand portion of the 
decision.

In early June 1998, the RO confirmed and continued the denial 
of service connection for CFS and adjustment disorder with 
depression including due to an UI.  Also, the RO denied 
service connection for back, leg, right knee and foot 
disabilities.  

In early July 1998, the veteran essentially submitted a 
timely NOD within one year following the August 1997 and June 
1998 RO rating decisions.  The veteran noted disagreement to 
the denial of service connection for CFS, depression, and 
disabilities of the back, right knee, both legs and left 
foot.  

In July 1998, the RO provided the veteran a statement of the 
case on the issues of service connection for CFS, 
forgetfulness and depression, disability of the back, 
bilateral foot and leg disabilities, and right knee disorder, 
including on the basis of an UI. 

In an August 1998 substantive appeal, the veteran essentially 
noted that she was only pursuing on appeal the issues of 
service connection for CFS, low back disability and right 
knee disability.  The record shows that service-connection 
was subsequently granted for a right knee disability and back 
strain.  Accordingly, as the maximum benefit sought on appeal 
has been granted for claims of service connection for back 
and right knee disabilities, such issues are no longer for 
appellate consideration.  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
veteran's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001). 

Thus, the question for Board consideration is whether new and 
material evidence has been submitted since May 1995 to reopen 
a claim of entitlement to service connection for CFS, to 
include as due to an UI under the standard of review in 
effect prior to August 29, 2001.

For reasons that are apparent in the decision cited below the 
issue of entitlement to service connection for CFS, including 
on the basis of an UI manifested by fatigue has been added 
for appellate consideration on a de novo basis.

This appeal is Remanded, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  




FINDINGS OF FACT

1.  In an unappealed December 1995 rating decision, the RO 
denied service connection for CFS, including on the basis of 
an UI manifested by fatigue.

2.  Evidence submitted since the unappealed December 1995 RO 
rating decision bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  CFS is not demonstrated, clinically.

4.  Objective indicators or symptoms of an UI manifested by 
somatic complaints including fatigue are not found.

5.  The competent and probative medical evidence shows that 
the veteran's multiple somatic complaints including fatigue 
are part of an underlying diagnosed nonservice-connected 
severe personality disorder and adjustment disorder with 
depression and anxiety.


CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed December 1995 
rating decision wherein the RO denied the claim of 
entitlement to service connection for CFS, including on the 
basis of an UI manifested by fatigue, is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 101(24), 106, 5104, 5108, 7105(c) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a)(c), 3.160(d), 
20.1103 (2003).

2.  CFS, including on the basis of an UI manifested by 
fatigue, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1113, 1117, 1118, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence on file at the time of the unappelaed rating 
decision in December 1995, wherein the RO denied the benefit 
sought on appeal included a January 1989 Army Reserve 
enlistment physical examination report.  The examination 
findings were silent for CFS.  Pertinent clinical evaluations 
were normal.  The veteran denied having any pertinent 
problems.  

An April 8, 1990, INACDUTRA medical record shows that the 
veteran experienced weakness and chest pain on running during 
a Reserve physical fitness test.  The symptoms were of 
noncardiac and non pulmonary embolus origin.  No diagnosis 
was reported.  On June 6, 1990, she was seen for various 
complaints including fatigue.  Following an objective 
examination, it was noted that the diagnosis was not clear.  
All complaints were considered subjective in nature.  

The service medical records for active duty include an April 
1991 physical examination report for separation from active 
duty.  The physical examination findings were silent for 
pertinent findings of CFS.  Pertinent clinical evaluations 
were normal.  The veteran denied any pertinent problems 
relating to CFS.  The remaining Reserve service medical 
records on file were silent for any pertinent problems 
relating to CFS.

VA outpatient treatment records in 1993 and 1994 were silent 
for any pertinent problems relating to clinically confirmed 
CFS.

In May 1995 the veteran filed her original claim of service 
connection CFS. 

A July 1995 VA general medical physical examination report 
shows the veteran complained of chronic fatigue.  Following 
an objective examination, the reported diagnoses included 
fatigue. 

A July 1995 VA psychiatric examination report showed no 
current evidence to support a psychiatric diagnosis.  

A July 1995 orthopedic examination report and August 1995 VA 
dermatology examination report were nonrevealing for any 
underlying CFS process.  

In an unappealed December 1995 rating decision, the RO denied 
service connection for CFS including due to an UI.  

Evidence added to the record following the unappealed 
December 1995 rating decision include additional Reserve 
service medical records with reports of Reserve Medical 
Evaluation Board Proceedings dating through approximately the 
late 1990's.  

An April 1993 VA Persian Gulf Protocol examination report 
shows the veteran continued to complain of fatigue; however, 
no clinically confirmed CFS was noted.  

Additional VA and private treatment reports dating 
approximately in the mid 1990's are silent for pertinent 
findings diagnostic of underlying CFS.  

A March 2000 VA general medical examination report and April 
2000 addendum essentially show the veteran complained of 
chronic fatigue secondary to the Persian Gulf War.  It was 
noted as history that chronic fatigue was noted on Primary 
Care Clinic record.  However, the medical examiner noted that 
the current examination findings showed that there was 
insufficient clinical evidence to support a diagnosis of any 
acute of chronic disorder or residual thereof.  No disability 
was found.  

In April 2000, the veteran underwent a comprehensive VA 
psychological examination with battery of special 
psychological tests.  Her multiple complaints included severe 
fatigue.  Cognitive functioning testing was described as 
inconsistent.  A psychological overlay was strongly 
suspected.  On the Minnesota Multiphasic Personality 
Inventory (MMPI) the veteran produced an exaggerated profile.  
Exaggeration of symptomatology was suspected, along with the 
presence of significant psychopathology.  The profile 
configuration suggested the presence of a serious personality 
disturbance.  The manifestations included lethargy.  The 
Millon Clinical Multiaxial Inventory (MCMI) suggested a 
longstanding character disorder with avoidant, passive-
aggressive, schizotypal and paranoid features.  The examiner 
noted the veteran is likely to somatize the effects of 
psychological distress.  

The examiner's summary noted that the cognitive test scores 
were consistently in the impaired range suggesting either 
exaggeration of symptomatology or functional psychological 
overlay.  Personality test scores were exaggerated and 
reflected evidence of a severe psychopathology with 
indicators of severe charachter disorder with avoidant, 
passive-aggressive, schizotypal and paranoid traits.  

An April 2000 VA psychiatric examination report shows 
diagnoses of adjustment reaction, by history and borderline 
personality disorder.  The examiner essentially opined that 
the veteran has no psychiatric illness which is etiologically 
related to active duty or exacerbated thereby.  

A December 2001 VA neurological examination report shows the 
medical examiner was requested to express an opinion as to 
whether the veteran's fatigue was related to the PGW.  The 
medical examiner reviewed the veteran's claims file which 
included very extensive detailed VA general medical 
examinations and psychological evaluations.  It was indicated 
that the veteran was seen at a VA medical center for CFS and 
it was noted that she had tested positive for the Epstein-
Barr virus as well as for Rocky Mountain spotted fever.  The 
medical examiner commented that on further review of the 
laboratory results it appeared that these tests were 
negative.  It was noted that the veteran had had an 
exhaustive number of x-rays for multiple joint complaints.  
The x-ray studies were all normal as was an electromyography 
(EMG) for complaints of numbness and paresthesias.  

The medical examiner noted that there were a number of 
psychiatric diagnoses to account for the veteran's complaint 
of fatigue.  It was noted that psychological testing showed 
the veteran is likely to somatize the effects of 
psychological stress (for example by complaints of fatigue 
and pain).  The medical examiner opined that it is unlikely 
that the veteran's fatigue is due to an undiagnosed illness.  
Rather, it is likely that the fatigue is due to psychological 
stressors associated with a borderline personality disorder 
as well as anxiety and depression.  

In May 2002 the veteran and her husband attended a hearing 
before a hearing officer at the RO.  The hearing transcript 
is on file.  She claimed service connection for CFS as due to 
an UI as a result of service in the PGW.  

In January 2003, the veteran attended a video hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
is on file.  She submitted a copy of a statement reflecting 
reimbursement for medical services for anterior chest was 
pain while on duty in the Reserves on April 8, 1990.  She 
also submitted a medical article regarding medication 
sensitivities, chronic illness, and multiple chemical 
sensitivity syndrome (MCSS) and association with CFS.  At the 
hearing she related the onset of CFS in June 1990 while she 
was on ACTDUTRA.  She noted that the condition continued 
throughout her remaining service including the Gulf War.  

An October 2003 VA neurological examination report shows that 
the examination findings were insufficient to support a 
diagnosis of any acute or chronic disorder or residuals 
thereof regarding any type of neurologic condition.  

An October 2003 VA fibromyalgia examination report shows that 
the examiner reviewed the veteran's claims file in 
conjunction with the examination.  Following a review of the 
claims file and examination findings the examiner opined that 
the veteran's fatigue is not likely due to CFS or 
fibromyalgia.  Rather, it is likely due to her disrupted 
sleep patterns, depression and psychological stressors.  The 
examiner referenced the veteran's history of somatization of 
psychological stressors.  

Extensive recently dated VA treatment records are 
nonrevealing for clinically confirmed underlying CFS.  

In February 2004 the RO denied service connection for 
fibromyalgia.  


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R. 
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 
C.F.R. § 3.156(a).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision becomes final, the former 
decision will be reconsidered by the RO. 38 C.F.R. § 
3.156(c).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 
38 C.F.R. § 3.156(a), the case will be decided on the merits.  
Williamson v. Brown, 8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty training INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A personality disorder is not recognized as a disease or 
injury for VA compensation purposes.  38 C.F.R. 
§ 3.303(c)(1993).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in 
pertinent part, full-time duty in the Armed Forces performed 
by Reserves for training and full-time duty as members of the 
Army National Guard or Air National Guard of any State.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. 
§ 3.317(a)(1)(i) to expand the presumptive period from 
December 2001 to December 2006.  This interim rule became 
effective November 9, 2001. On December 27, 2001, the 
President signed into law the "Veterans Education and 
Benefits Expansion Act of 2001." This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain.  (5) Joint pain.  (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms.  (8) Signs or symptoms involving the upper or 
lower respiratory system.  (9) Sleep disturbances.  (10) 
Gastrointestinal signs or symptoms.  (11) Cardiovascular 
signs or symptoms.  (12) Abnormal weight loss.  (13) 
Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2003). 

In Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), the CAVC 
explained that: [w]hen a provision of law or regulation 
creates a new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Spencer, at 4 Vet. App. 288.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issue on appeal.  
Also, she was advised of evidence he could submit himself or 
to sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi , 16 Vet. 
App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claims could not be granted based upon the evidence of 
record.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
notice was initially provided to the veteran following the 
initial unfavorable RO decision in August 1997.  Importantly, 
this case was remanded by the Board in June 2003 for VCAA 
compliance.  Following compliance with VCAA notification the 
RO confirmed and continued the denial of the veteran's claim 
in the November 2003 supplemental statement of the case.  

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board notes that in VAOPGCPREC  1-2004, VA 
General Counsel held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the VA, upon receipt of a 
complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits and 
must indicate which portion of that 
information and evidence the claimant 
must provide and which portion VA will 
attempt to obtain for the claimant.  In 
Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the CAVC stated that 
section 3.159(b)(1), explicitly, and 
section 5103(a), implicitly, require that 
VA request that the claimant provide any 
evidence in his or her possession that 
pertains to the claim.  The CAVC's 
statement that sections 5103(a) and 
3.159(b)(1) require VA to include such a 
request as part of the notice provided to 
a claimant under those provisions is 
obiter dictum and is not binding on VA.  
Further, section 5103(a) does not require 
VA to seek evidence from a claimant other 
than that identified by VA as necessary 
to substantiate the claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, VCAA notice has been fully 
satisfied.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Compliance 
with VCAA notification was undertaken prior to the continued 
denial of the veteran's claim by the RO in the November 2003 
supplemental statement of the case.  Accordingly, there is no 
prejudice to her by appellate consideration of the claims at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The veteran has not identified any outstanding medical 
evidence of treatment for the claimed disabilities at issue 
for service connection compensation benefits.  As the CAVC 
has noted, the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims on appeal, no 
further assistance is required to comply with the duty to 
assist as mandated under the VCAA of 2000.


New and Material Evidence

The veteran seeks to reopen her claim of entitlement to 
service connection for CFS, including on the basis of an UI 
manifested by fatigue which the RO denied in an unappealed 
December 1995 rating decision.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen her claim consists of 
additional Reserve service medical records, voluminous VA 
medical records with reference to fatigue and CFS.  Private 
medical records were added as well.  Also added to the record 
were hearing transcripts pertinent to testimony by the 
veteran at an RO hearing in May 2002 and at a January 2003 
video conference hearing before the undersigned Veterans Law 
Judge.  

The Board notes that following the December 1995 RO rating 
decision, 38 C.F.R. 
§ 3.317(a)(1)(i) was amended to expand the presumptive period 
from December 2001 to December 2006.  

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the appellant's claim.

Accordingly, the appellant's claim of entitlement to service 
connection for CFS, including on the basis of an UI 
manifested by fatigue is reopened.  38 C.F.R. 
§ 3.156(a)(c).


Service Connection for CFS, including on the basis of an UI 
manifested by fatigue

The Board may proceed in considering the issue of entitlement 
to service connection for CFS, including on the basis of an 
UI manifested by fatigue on a de novo basis without prejudice 
shown to the veteran in view of the RO's complete review of 
the evidence on the merits in the July 1998 statement of the 
case and supplemental statements of the case issued in 
September 2002 and November 2003.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Since the record is complete, there is 
no need to remand this case for additional development of the 
evidence.  

Also, the Board recognizes that the provisions of 38 U.S.C.A. 
§ 5103A(d) require VA to obtain medical examination or 
opinion if necessary to make a decision on a claim.  In this 
case, the record contains multiple pertinent reports of VA 
general medical and specialty examinations with opinions 
regarding the issue on appeal.  The requirements of the VCAA 
have been met.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein). 

The competent and probative medical evidence, including VA 
medical opinions based on a veteran's claims file and 
examination of the veteran, shows that the record lacks 
clinical findings to support the diagnosis of CFS in service 
or after service.  

Also, the competent and probative medical evidence does not 
show objective indicators to support an UI manifested by 
fatigue.  The veteran's somatic complaints including fatigue 
symptoms have been attributed to diagnosed nonservice 
connected personality disorder and adjustment disorder with 
depression and anxiety.  Hence, the criteria for establishing 
service connection for an UI manifested by neuropsychological 
complaints on a presumptive basis due to service in the PGW 
are not for application.  38 C.F.R. § 3.317(a)(1)(ii).

The Board must point out that the record does not include an 
opinion favorable to the claim or one that contradicts or 
leads the Board to reasonably call into question the recent 
VA examination findings against the claim.  

Also, the Board finds the VA examination findings weigh 
against any support for service connection for CFS, including 
an UI manifested by signs or symptoms of fatigue.  McManaway 
v. West, 13 Vet. App. 60 (1999).  

Simply put, the competent and probative medical evidence of 
record establishes that the veteran does not have CFS, 
including an UI manifested by signs or symptoms of fatigue, 
which has been linked to service on any basis.

The veteran presently maintains that she has CFS, including 
an UI manifested by signs or symptoms of fatigue as a 
consequence of service.  The CAVC has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Similarly, the Board cannot 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board has considered the generic medical literature 
submitted by the veteran; however such medical literature has 
no application as the competent medical evidence fails to 
demonstrate the presence of CFS, currently.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for service connection for 
CFS, including an UI manifested by signs or symptoms of 
fatigue.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for CFS, 
including on the basis of an UI manifested by fatigue, the 
appeal is granted to this extent only.

Entitlement to service connection for CFS, including on the 
basis of an UI manifested by fatigue, is denied.




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Veterans Appeals (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

In its review of the record, the Board notes that the veteran 
appears to have filed a timely NOD following the RO's denial 
of service connection for tinea veriscolor due to an UI in 
August 1997.  The Board notes that the VBA AMC should furnish 
the veteran an SOC on such matter.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The VBA AMC should issue a statement 
of the case to the veteran and her 
representative addressing the issue of 
entitlement to service connection for 
tinea veriscolor due to an UI.  The 
statement of the case should include a 
summary of the relevant evidence and 
citation to all relevant law and 
regulations.  The veteran should be 
advised of the time limit in which she 
may file a substantive appeal in this 
case.  38 C.F.R. 
§ 20.302(b) (2003).  Then, only if an 
appeal is perfected as to this issue, 
should the case be returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the VBA AMC.



	                        
____________________________________________
	WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



